

116 HR 8103 IH: Protecting Federal Networks Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8103IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mr. Green of Tennessee (for himself, Mr. Langevin, Mr. Katko, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 3553 of title 44, United States Code, to strengthen Federal networks, and for other purposes.1.Short titleThis Act may be cited as the Protecting Federal Networks Act.2.Strengthening Federal networks(a)AuthoritySection 3553(b) of title 44, United States Code, is amended—(1)in paragraph (6)(D), by striking ; and at the end and inserting a semicolon;(2)by redesignating paragraph (7) as paragraph (8); and(3)by inserting after paragraph (6) the following new paragraph:(7)hunting for and identifying, with or without advance notice, threats and vulnerabilities within Federal information systems; and.(b)Binding operational directiveNot later than 1 year after the date of the enactment of this section, the Secretary of Homeland Security shall issue a binding operational directive pursuant to subsection (b)(2) of section 3553 of title 44, United States Code, to implement paragraph (7) of section 3553(b) of title 44, United States Code, as added by subsection (a).